Citation Nr: 0333662	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by memory loss.

2.  Entitlement to service connection for a bilateral hand 
disorder.  

3.  Entitlement to service connection for a bilateral wrist 
disorder.  

4.  Entitlement to an initial compensable evaluation for 
microcytic anemia.

5.  Entitlement to an initial compensable evaluation for 
rhinitis.   

6.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.  

7.  Entitlement to an initial rating in excess of 10 percent 
for metatarsalgia of the bilateral feet.  

8.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right shoulder.

9.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left shoulder.  

10.  Entitlement to special monthly compensation based on 
loss of use of a creative organ.  


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to July 
2000.  He also had reserve service prior to his active duty 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing before the Board in 
Washington, D.C. in May 2003.  

In October 2000, the RO, in pertinent part, granted service 
connection for metatarsalgia of the bilateral feet, 
microcytic anemia, rhinitis, and erectile dysfunction.  At 
the same time, the RO also denied service connection for a 
bilateral hand disorder and memory loss and also denied a 
claim for special monthly compensation based on loss of use 
of a creative organ.  In January 2001, the veteran submitted 
a notice of disagreement with the initial disability 
evaluations assigned in October 2000 as well as with the 
denial of service connection for memory loss and a bilateral 
hand disorder and for special monthly compensation.  A 
statement of the case was issued in February 2002 and a 
substantive appeal was received in March 2002.  

In a February 2002 rating decision, the RO denied service 
connection for non-specific pain in the bilateral wrists.  At 
the same time, the RO granted service connection for 
degenerative joint disease in the bilateral shoulders.  The 
veteran submitted a notice of disagreement with the 
disability evaluations assigned for the service-connected 
bilateral shoulder disorder as well as with the denial of 
service connection for non-specific pain in the wrists in 
March 2002.  A statement of the case was issued in May 2002 
and a substantive appeal was submitted in June 2002.  

A September 2000 VA clinical record includes a reference to 
an inability of the veteran to work due to his current 
problems which were reported to be multiple arthralgias and 
possible peripheral neuropathy and median neuropathy.  The 
Board finds this evidence raises the issue of entitlement to 
a total rating based on individual unemployability.  A 
January 2001 letter from the veteran raised the claim of 
entitlement to service connection for a missing right 
testicle.  On correspondence received in June 2002, the 
veteran raises a claim of entitlement to a rating in excess 
of 10 percent for hiatal hernia with gastroesophageal reflux 
disease.  Subsequent correspondence also includes references 
to this claim.  In correspondence which was received in 
February 2003, the veteran has raised the claim of 
entitlement to service connection for a bilateral forearm 
disability, for headaches, and for rheumatoid arthritis as 
well as a claim of entitlement to an increased rating for a 
bilateral ankle disability.  At the time of the May 2003 
Board hearing, the veteran raised the claim of entitlement to 
service connection for headaches and for a bilateral leg 
disability separate from the service-connected bilateral knee 
disability.  In correspondence received at the Board in May 
2003, the veteran addressed a number of issues, including 
increased ratings for degenerative joint disease of the right 
and left knees, degenerative changes in the right and left 
hips, and degenerative spondylosis of the cervical spine.  
The Board notes that these issues were addressed in an 
October 2002 rating decision. 

As outlined above, it is clear that the veteran has raised a 
number of new claims.  However, given the fact that the 
claims have been raised at various times, the Board believes 
that clarification from the veteran as to exactly what new 
claims he is advancing would be helpful and in the interests 
of judicial economy.  Accordingly, the various matters set 
forth in the preceding paragraph are hereby referred to the 
RO for clarification and appropriate action.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  VCAA requires certain notice and 
assistance to a claimant.  Associated with the claims file is 
a June 2002 letter from the RO which provides notice of the 
VCAA.  However, this notice did not address all the claims on 
appeal.  A review of the claims file reveals that VCAA notice 
has not been provided for the following issues on appeal:  
entitlement to initial compensable evaluations for anemia, 
rhinitis and erectile dysfunction, entitlement to a rating in 
excess of 10 percent for bilateral shoulder disability and 
entitlement to service connection for memory loss.  The 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that failure to adequately show compliance 
with VCAA notice requirements and that Board failure to 
enforce compliance with that notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); 
Huston v. Principi, 17 Vet. App. 195, 202 (2003).  

In May 2002, the Social Security Administration requested the 
veteran's medical records from VA pertaining to treatment for 
various disorders.  In February 2003, the veteran wrote that 
he was receiving Social Security disability benefits.  The RO 
should therefore obtain a copy of the SSA decision and any 
associated medical records.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

It is not apparent if all outstanding treatment records have 
been obtained.  The veteran makes numerous references to 
outside treatment from various physicians he has received for 
some of the disabilities on appeal.  A review of the claims 
file reveals there are very few medical records from private 
physicians.  VA's duty to assist the veteran requires action 
to attempt to obtain all pertinent evidence identified by the 
veteran.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  With regard to all issues listed on 
the cover page of this decision, the RO 
should review the record and send the 
veteran an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

3.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
disabilities on appeal since 2000.  After 
securing the necessary releases, the RO 
should take appropriate action to obtain 
these records.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should review the expanded record, to 
include all new evidence received since 
the most recent statement of the case, 
and readjudicate the issues on appeal.  
The veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

]


